Citation Nr: 1538672	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-02 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and bilateral feet disabilities.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for left knee degenerative changes and declined to reopen a previously denied claim for service connection for bipolar disorder or other psychiatric condition.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A copy of the hearing transcript is of record.

In addition to the March 2010 rating decision above, the Veteran was denied service connection for posttraumatic stress disorder (PTSD) in a February 2014 rating decision.  Although the Veteran did not file a notice of disagreement (NOD) for this denial of PTSD, the February 2014 rating decision itself stated that the Veteran's claim for bipolar disorder or other psychiatric condition was currently on appeal, and that PTSD would be considered with that appeal.  Therefore, the Board's adjudication of the Veteran's current claim for a psychiatric disorder will include PTSD.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (requiring that VA consider all diagnoses and their potential relationship with the Veteran's service, not just the condition specifically claimed).

The issues of entitlement to service connection for a left knee disability and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not appeal a May 2005 rating decision which denied service connection for an acquired psychiatric disorder.  Evidence received since the May 2005 rating decision, when viewed with the other evidence of record, relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The May 2005 rating decision which denied service connection for an acquired psychiatric disorder is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is reopening the Veteran's previously denied claim for service connection for an acquired psychiatric disorder, which represents a full grant of the benefit being decided on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


II.  New and Material Evidence

Historically, the Veteran was denied service connection for a psychiatric condition in an August 2001 rating decision.  The claim was again denied in a May 2005 rating decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103, 20.1104 (2015).  Thus, because the Veteran did not appeal the August 2001 or May 2005 rating decisions, they are final and binding based on the evidence then of record.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the August 2001 denial, the evidence of record established a current psychiatric disability, but did not indicate that a psychiatric disability was incurred in service.  The evidence also did not establish a link between the diagnosed disability and the Veteran's service-connected disabilities.  The claim was again denied in May 2005 on the basis that no new and material evidence was received to reopen the claim.

Since the prior final decision, additional evidence has been added to the claims file.  Specifically, private treatment records dated October 2010 reflect a diagnosis of PTSD.  During his May 2015 hearing, the Veteran provided information regarding stressors in service.  Specifically, he testified that "people pulled guns on me while I was on recruiting duty in the inner city."  Hearing Transcript at 21.  The diagnosis of PTSD and the Veteran's reported stressor information are both new, as they were not of record at the time of the prior denial.  They are also material, as they relate to the previously unestablished element of whether the Veteran had an in-service event related to his current psychiatric disorder.  In light of the low threshold announced in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder, and therefore the claim is reopened.

However, as discussed below, additional development is necessary prior to adjudicating the Veteran's claim on the merits.


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.



REMAND

Additional development is necessary in order to fully and fairly adjudicate the Veteran's service connection claims.

I.  Left Knee

The Veteran was diagnosed with degenerative joint disease and patellofemoral syndrome during a February 2010 VA examination.  He contends that the condition is due to the running and other rigors he engaged in during service.  Alternatively, he argues that the condition is secondary to his service-connected right knee disability.

The February 2010 examiner noted that the Veteran was on active duty for 12 years, and the Veteran gave a history of being in a rapid deployment force for over 3 years.  He described dropping on concrete several times, and doing grass drills on ice.  The Veteran reported that both of his knees took similar abuse in service.  The examiner stated that the degenerative joint disease of both knees appeared more likely than not related to active duty service.  He stated that the left knee condition had the same etiology as the right knee, but with a more gradual onset.  It did not appear to be secondary to the right knee, but rather both knees were a direct result of service.

The Board finds this opinion to be inadequate.  While the examiner attributed the degenerative joint disease of both knees directly to service, the Veteran's right knee condition was, in fact, service-connected on a secondary basis to his bilateral feet conditions (pes planus, bunionectomies, hammertoe corrections, degenerative arthritis of the toes, and calcaneal spurs).  See September 2008 Rating Decision.  As noted by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), "principles of finality and res judicata apply to agency decisions that have not been appealed and have become final."  Cook v. Principi, 318 F.3d 1334, 1336 (2002).   The CAVC noted that the concept of res judicata requires that there be only one valid decision on any adjudicated issue or claim; that decision is the only appropriate target for any future collateral attack on that issue or claim.  DiCarlo v. Nicholson, 20 Vet. App. 52, 55-56 (2006).  Cf. Hazan v. Gober, 10 Vet.App. 511, 520-21 (1997) (holding that where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence, albeit for a different purpose.").

Therefore, the examiner's assertion that the Veteran's right knee condition was a direct result of service is flawed, and undermines the probative value of his opinion that the left knee is also a direct result of service.  A new examination and opinion must be obtained.

II.  Psychiatric Disorder

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).   Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

As noted above, the Veteran has an October 2010 diagnosis of PTSD.  In a January 2014 letter, the Veteran was asked to provide specific information relative to his claimed PTSD stressors.  No response from the Veteran was received, and in February 2014, the RO issued a formal finding regarding the lack of information to verify the Veteran's stressors.  However, during his May 2015 hearing, he offered testimony regarding the types of stressors he experienced in service.  Therefore, on remand, the AOJ should again request stressor information from the Veteran, and undertake any additional development sufficient to verify any stressors identified by the Veteran, if warranted.  If a stressor is verified, the Veteran should be afforded a VA examination to determine the link, if any, between the verified stressor and a current PTSD condition.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The Veteran's electronic claims file, or the contents therein, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.

The examiner must then address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee degenerative joint disease with patellofemoral syndrome is etiologically related to service?

b.   Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee degenerative joint disease is caused by his service-connected bilateral feet conditions (pes planus, bunionectomies, hammertoe corrections, degenerative arthritis of the toes, and calcaneal spurs) and/or his service-connected right knee arthritis?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee degenerative joint disease is aggravated by his service-connected bilateral feet conditions (pes planus, bunionectomies, hammertoe corrections, degenerative arthritis of the toes, and calcaneal spurs) and/or his service-connected right knee arthritis?

Note: The term "aggravated" in the above context refers to a permanent worsening of the left knee condition, as opposed to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Although the examiner must review the claims file, his/her attention is specifically drawn to the following:

i.  Periodic military service examinations in November 1980 and December 1980 reflect no abnormal findings of the left knee.

ii.  In a February 1988 medical history report, the Veteran denied a history of knee problems.  He was discharged in July 1988, at which time he declined to undergo a separation examination.

iii.  In May 2015, the Veteran testified that he engaged in running and other rigorous training during service.  He also testified that his left knee was under additional strain as a result of his right knee arthritis.

The examiner must provide an explanation for all opinions, citing to the evidence in the claims file or a history provided by the Veteran when necessary to support the conclusions reached.  If the examiner is unable to offer an opinion without resorting to speculation, he/she must state why this is the case.

2.  Send a letter to the Veteran requesting that he provide additional information regarding his claimed stressors in service.  The letter should include a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, to be completed and returned by the Veteran.

3.  Upon receipt of any stressor information provided by the Veteran, undertake the necessary development to verify the claimed stressors, including consideration of whether the stressor is related to a fear of hostile military or terrorist activity as contemplated by 38 C.F.R. § 3.304(f)(3).

4.  If, and only if, the Veteran has a verified in-service stressor, schedule him for a VA psychiatric examination with an appropriate examiner.  The Veteran's electronic claims file, or the contents therein, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.

The examiner must then answer the following questions:

a.  Does the Veteran have a current diagnosis of PTSD?

b.  If the Veteran has PTSD, is the condition etiologically related to a military service stressor?

The examiner must provide an explanation for all opinions, citing to the evidence in the claims file or a history provided by the Veteran when necessary to support the conclusions reached.  If the examiner is unable to offer an opinion without resorting to speculation, he/she must state why this is the case.

3.  Following completion of the above, readjudicate the Veteran's claims for service connection for a left knee disability and an acquired psychiatric disorder.  If any benefit is not granted in full, send the Veteran and his representative a supplemental statement of the case and allow him a reasonable period of time to respond before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


